           Case 2:17-cr-00324-DSC Document 54 Filed 08/31/20 Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
                v.                           )       2:17cr00324
                                             )       Electronic Filing
GERALD WAYNE UNDERWOOD                       )



                                 MEMORANDUM OPINION



        On January 21, 2020, a grand jury returned a two-count superseding indictment charging

Gerald Wayne Underwood (“defendant”) at count one with possession of a firearm by a

convicted felon, on or about May 17, 2016, in violation of 18 U.S.C. §§ 922(g) and 924(e) and at

count two with unlawful possession of an unregistered firearm, on or about May 17, 2016, in

violation of 26 U.S.C. § 5861(d). Presently before the court is defendant's motion for production

of evidence which the government intends to use under Federal Rules of Evidence 404(b) and

609. For the reasons set forth below, defendant's motion will be granted in part and denied in

part.

        Defendant's motion requests the government provide him with a statement 1) containing

the nature, date and place of occurrence of any criminal offense or act of misconduct (other than

those charged in the superseding indictment) which the government will attempt to prove at trial

and 2) disclosing the purpose for which the government will seek to admit any such evidence.

He moves for timely notice of such prior acts or convictions pursuant to Rule 404(b) in order to

conduct an investigation into such evidence, and he requests a pre-trial hearing to determine the

admissibility of any evidence that the government will proffer pursuant to Rule 404(b) or 609.

        The government indicates that defendant has been provided with a copy of his criminal

record in accordance with Rule 16 and it has not yet determined with certainty what evidence it
          Case 2:17-cr-00324-DSC Document 54 Filed 08/31/20 Page 2 of 4


will seek to introduce at trial. It acknowledges its obligations under Rule 404(b) and represents

that if it decides to introduce evidence at trial pursuant to Rule 404(b) or 609, it will provide

notice to the defendant no later than ten (10) days before trial. It opposes defendant's request for

actual production of any such evidence prior to trial. It further requests reciprocal discovery

from defendant under Rule 16(b)(1), the Jencks Act and Rule 26.2.

       The government is required to give notice of its intention to use Fed. R. Evid. 404(b)

evidence prior to trial. Rule 404(b) specifically provides “that upon request by the accused the

prosecution in a criminal case shall provide reasonable notice in advance of trial . . . of the

general nature of any evidence it intends to introduce at trial.”

       The rule requires only the disclosure of the general nature of the evidence the government

intends to introduce. A demand for specific evidentiary detail, such as dates, times, places and

persons involved is overly broad. See United States v. Alex, 791 F. Supp. 723 (N.D. Ill. 1992).

Thus, the disclosure of “the general nature” of such evidence is that which is sufficient to put a

defendant on notice as to which of his or her past episodes of conduct may be used by the

government at trial.

       What constitutes “reasonable notice in advance of trial” is determined by the

circumstances and complexity of the prosecution. In Alex, the court ordered disclosure of Rule

404(b) evidence seven days prior to trial. In contrast, the court in United States v. Williams, 792

F. Supp. 1120, 1133 (S.D. Ind. 1992), noted generally that disclosure within ten days prior to

trial constitutes reasonable advanced notice. Similarly, in United States v. Evangelista, 813 F.

Supp. 294, 302 (D.N.J. 1993), the court ruled that disclosure ten business days prior to trial is

sufficient notice.

       Here, the rule provides defendant with the right to formal notice of all potential Rule

404(b) evidence which the government intends to introduce at trial. Accordingly, the court will


                                                  2
          Case 2:17-cr-00324-DSC Document 54 Filed 08/31/20 Page 3 of 4


grant the defendant's Rule 404(b) motion and direct the government to provide the required

general notice no later than ten business days prior to trial.

       Rule 609(b) requires the government to provide advanced written notice of its intent to use

a conviction that is more than 10 years old (or where 10 years has elapsed since the release of the

witness from confinement, whichever is later) for impeachment purposes. Advanced notice in

these circumstances is required in order to “provide the adverse party with a fair opportunity to

contest the use of such evidence.” Fed. R. Evid. 609(b). There is no similar disclosure

requirement under Rule 609(a).1 Consequently, the court can only order the government to

provide advanced written notice of its intent to proffer Rule 609(b) evidence.

       The government has not indicated whether it is aware of any conviction falling within the

ambit of Rule 609(b). To the extent it becomes aware of any such evidence and intends to use it

at trial, it will be required to provide notice of that intent at the same time it provides notice

under Rule 404(b), at least ten business days prior to trial.

       Numerous courts have recognized that a defendant is not entitled to a pretrial hearing on

any Rule 404(b) or Rule 609(b) evidence identified by the government. See, e.g., United States

v. Blackwell, 954 F. Supp. 944, 964 (D. N.J. 1997) (a district court need not conduct a pretrial

evidentiary hearing simply because the defendant asks for such a hearing) (citing United States

v. Sophie, 900 F.2d 1064, 1071 (7th Cir.) (“A district court does not have to hold evidentiary

hearing on a motion just because a party asks for one.”), cert. denied, 498 U.S. 843 (1990). At

the very least, a defendant must make a colorable claim for such relief before the discretion to

conduct such a hearing is brought into play. Id. Defendant has not made such a showing here.

Consequently, his request for a pretrial hearing on the admissibility of evidence which has not

yet been identified will be denied without prejudice to renew at trial.


1
 Rule 609(a) is limited to the use of prior convictions and does not authorize the use of arrests or
uncharged misconduct to impeach the testimony of an accused.
                                                   3
         Case 2:17-cr-00324-DSC Document 54 Filed 08/31/20 Page 4 of 4


       For the reasons set forth below, defendant's motion will be granted in part and denied in

part. An appropriate order will follow.

Date: August 31, 2020



                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge



cc:    Christopher M. Cook, AUSA
       Thomas Livingston, AFPD

       (Via CM/ECF Electronic Mail)




                                                4
